122 F.3d 1069
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George ALDEEB, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70761.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Decided Aug. 27, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Axc-emd-muh.
Before:  SCHROEDER, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM*


2
George Aldeeb, a native of Lebanon and citizen of Syria, petitions for review of the Board of Immigration Appeals' ("BIA") dismissal of his appeal of the immigration judge's ("IJ") order denying his applications for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition.


3
Aldeeb contends that substantial evidence does not support the BIA's determination that he failed to establish a well-founded fear of future persecution on account of his religion.  We disagree.


4
To be eligible for asylum, the applicant must demonstrate that he has suffered past persecution, or has an objectively reasonable fear of future persecution, on account of race, religion, nationality, membership in a particular social group, or political opinion.  See 8 U.S.C. § 1101(a)(42)(A).  Where, as here, the BIA reviewed the IJ's decision de novo and independently exercised its discretion, our review is limited to the BIA's decision.  See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.1995).1


5
While Aldeeb testified regarding attacks upon him by Syrian Intelligence, he failed to offer any direct or circumstantial evidence that the attacks were motivated by his religion.  See Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir.1997).  Accordingly, we conclude that the BIA's decision was supported by substantial evidence.  See Gutierrez-Centeno v. INS, 99 F.3d 1529, 1531 (9th Cir.1996).


6
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We recognize that in his brief, Aldeeb refers to the IJ, rather than the BIA.  While in this case the BIA did not expressly adopt the decision of the IJ, the BIA's decision is based on the same reasoning articulated by the IJ.  Therefore, we consider it insignificant that IJ and BIA are used interchangeably